         Case 1:20-cv-01870-JGK Document 36 Filed 08/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JASON WIMBERLY,

                        Plaintiff,
                                                  20-cv-1870 (JGK)
             - against –
                                                  ORDER
AUTOMOTIVEMASTERMIND, INC., ET AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has no power to consolidate this case with a case

pending before another judge. The defendants should request

Judge Caproni to transfer the case pending before her to this

Court as a related case.       See Rule 13(b)(3) of the Rules for the

Division of Business for the Southern District of New York.

     The parties should also be aware that if the case pending

before Judge Caproni is transferred to this Court, it could be

consolidated for discovery, for trial, or for both.

     The motion to consolidate is therefore denied without

prejudice at this time.       The Clerk is directed to close Docket

No. 18.

SO ORDERED.


Dated:       New York, New York
             August 19, 2020
                                             /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge
